AMENDMENT TO PARTICIPATION AGREEMENT Schedule A Separate Accounts and Associated Contracts Names of Separate Account and Date Established by Board of Directors Contracts Funded By Separate Account Kansas City Life Variable Life Separate Account Est. April 24, 1995 SEC Registration Number 033-95354 Kansas City Life Variable Life Form Series J146 Kansas City Life Variable Annuity Separate Account Est. January 23, 1995 SEC Registration Number 033-89984 Kansas City Life Survivorship VUL Form Series J150 Century 11 Variable Annuity Form Series J147 Century II VUL Alliance Series Form Series J155 Century II VA Affinity Series Form Series J157 Century II Heritage Survivorship VUL Form Series J158 Century 11 Freedom Variable Annuity Form Series J159 1 Schedule B Portfolios and Class of
